DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-3 and 4-7 are pending in the application. Claim 4 has been canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke (US 2014/0238966) in view of Veik (US 2008/0035621)
As Per Claim 1, Radtke discloses an engine-driven welding machine having a plurality of DC power supplies and a plurality of welding output terminals respectively corresponding to the DC power supplies [abstract], the engine-driven welding machine comprising: 
a current selector [Fig. 3, #70a-b] via which a user sets a current for each of the DC power supplies, and which outputs a setting signal based on the current set by the user [Par. 29; “…The illustrated operator interface 70 has a first interface portion 70A to receive input for the first welding system 16 and a second interface portion 70B to receive input for the second welding system 18. …”]; 

a current measurer which measures an output current outputted from at least the predetermined welding output terminal of the plurality of welding output terminals [Par. 23; “…The controller 102 provides instructions to the first control board 98 and to the second control board 100 based at least in part on the process type and electrical output parameters for the one or more desired weld outputs (e.g., first weld output, second weld output, combined weld output)…”], wherein in a situation where the engine-driven welding machine is in the first output mode and a current is flowing through the current measure, the controller maintains the first output mode even when the value of the set current of the current selector is changed to be less than the predetermined current value [Par. 23; “…The controller 102 provides instructions to the first control board 98 and to the second control board 100 based at least in part on the process type and electrical output parameters for the one or more desired weld outputs (e.g., first weld output, second weld output, combined weld output)…”; the examiner would like to note the claim merely defines the functionality of a controller, as a “predetermined” current value is used a threshold that current is not allowed to go over, and as long as current is below said threshold, the controller would not alter welding conditions, as is ordinary in feedback control loops.]
 Radtke does not disclose a controller which controls, upon receiving the setting signal from the current selector, the output switcher in accordance with the setting signal, so that the output switcher automatically switches to the first output mode when a value of the set current is equal to or greater than a predetermined current value, or to the second output mode when the value of the set current is less than the predetermined current value.
Veik, much like Radtke, pertains to a multi-process welding power source. 
Viek discloses a controller which controls, upon receiving the setting signal from the current selector, the output switcher in accordance with the setting signal, so that the output switcher automatically switches to the first output mode when a value of the set current is equal to or greater than a predetermined current value, or to the second output mode when the value of the set current is less than the predetermined current value. [Claim 12; “…a control circuit coupled to the power circuit and configured to provide a switch control signal to a switch such that power is output on the first or second output with a polarity controlled automatically in response to an input control signal representative of a welding process, a cutting process, or a combination thereof….” The reference clearly discloses being able to switch between a first or second output automatically in response to a control signal. It is within the functionality of the controller to be able to switch modes depending on whether the input control signal of a welding process is higher/lower than a predetermined threshold] 
Veik discloses the benefits of the controller being able to automatically switch between a first and second output mode in that it alleviates the user from having to switch between the mods manually. [Par. 4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Radtke in view of the controller as taught by Veik to further 
As Per Claim 2, Radtke discloses a current measurer which measures an output current outputted from at least one of the plurality of welding output terminals [Par. 23; “…,first control board 98 and to the second control board 100 based at least in part on the process type and electrical output parameters for the one or more desired weld outputs (e.g., first weld output, second weld output, combined weld output)….”] 
Radtke does not disclose wherein the controller controls the output switcher when it is determined that no output current is flowing. 
Veik, much like Radtke, pertains to a multi-process welding power source. 
Viek discloses the controller controls the output switcher when it is determined that no output current is flowing. [Claim 12; “…a control circuit coupled to the power circuit and configured to provide a switch control signal to a switch such that power is output on the first or second output with a polarity controlled automatically in response to an input control signal representative of a welding process, a cutting process, or a combination thereof….” The reference clearly discloses being able to switch between a first or second output automatically in response to a control signal. It is within the functionality of the controller to be able to switch modes depending on whether the input control signal of a welding process is a certain value i.e. 0]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Radtke in view of the controller as taught by Veik to further include the controller controls the output switcher when it is determined that no output current is flowing to alleviate the user from having to switch between the mods manually. [Par. 4]
As Per Claim 3, Radtke discloses all limitations of the invention except the controller allows the output switcher to switch from the second output mode to the first output mode after stopping the output of the DC power supply, the output additionally supplying an output current to the first output terminal.
Veik, much like Radtke, pertains to a multi-process welding power source. 
Viek discloses the controller allows the output switcher to switch from the second output mode to the first output mode after stopping the output of the DC power supply, the output additionally supplying an output current to the first output terminal. [Claim 12; “…a control circuit coupled to the power circuit and configured to provide a switch control signal to a switch such that power is output on the first or second output with a polarity controlled automatically in response to an input control signal representative of a welding process, a cutting process, or a combination thereof….” The reference clearly discloses being able to switch between a first or second output automatically in response to a control signal pertaining to a welding process (i.e. current, voltage etc.)]
Veik discloses the benefits of the controller being able to automatically switch between a first and second output mode in that it alleviates the user from having to switch between the mods manually. [Par. 4]

As Per Claim 5, Radtke discloses a mode selector switch via which the user selects any one of a first output fixing mode in which the engine-driven welding machine is fixed to the first output mode [Par. 30; “…The mode input 34 controls the first welding system 16 and the second welding system 18 to operate in the independent mode (e.g., A/B) or the combined mode (e.g., A)….”], a second output fixing mode in which the engine-driven welding machine is fixed to the second output mode, or an automatic switching mode, wherein the controller automatically switches the output switcher when the automatic switching mode is selected via the mode selector switch.
As Per Claim 6, Radtke dsicloses a display [Fig. 70A-B; #120A] which displays a value of each of the output currents of the plurality of welding output terminals [Par. 29; “…System displays 120A and 120B display the electrical output parameters (e.g., voltage, amperage) for each respective welding system…”], wherein when switching to the first output mode, the controller causes the display corresponding to the other welding output terminals than the predetermined welding output terminal to be in a non-display state or to display zero. [Par. 29; “…The illustrated operator interface 70 has a first interface portion 70A to receive input for the first welding system 16 and a second interface portion 70B to receive input for the second welding system 18. System displays 120A and 120B display the electrical output parameters (e.g., voltage, amperage) for each respective welding system, and setting inputs 122A and 122B enable the operator to adjust the settings for each respective welding system…”; the reference clearly discloses that electrical parameters for the mode is displayed, and if there is no current going through a respective welding terminal, it is clear that the current status (i.e. being 0) would be displayed.]
As Per Claim 7, Radtke discloses wherein when switching to the second output mode, the controller causes the display corresponding to all of the welding output terminals to be in a display state. [Par. 29; “…The illustrated operator interface 70 has a first interface portion 70A to receive input for the first welding system 16 and a second interface portion 70B to receive input for the second welding system 18. System displays 120A and 120B display the electrical output parameters (e.g., voltage, amperage) for each respective welding system, and setting inputs 122A and 122B enable the operator to adjust the settings for each respective welding system…”]
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 	
Applicant asserts the mere disclosure of providing instruction to a control board based on outputs cannot be said to teach “…wherein in a situation where the engine-driven welding machine is in the first output mode and a current is flowing through the current measurer, the controller maintains the first output mode even when the value of the set current of the current selector is changed to be less than the predetermined current value….” 
The examiner respectfully disagrees. The claim broadly reads “the controller maintains the first output mode even when the value of the set current of the current selector is changed to be less than the predetermine current value..”.
That is, this claim limitation relates to functional language of the controller. The reference clearly discloses “…The controller 102 provides instructions to the first control board 98 and to the second control board 100 based at least in part on the process type and electrical output parameters for the one or more desired weld outputs (e.g., first weld output, second weld output, combined weld output)…” (Par. 23) That is, the controller is made to provide instructions to a first output mode based below said threshold, the controller would not alter welding conditions, as is ordinary in feedback control loops. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761         

                                                                                                                                                                                                                                                                                                                                                                
/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761